KING, Judge.
For the reasons assigned in the consolidated case of Great American Insurance Company v. Gaspard, 594 So.2d 981 (La. App. 3 Cir.1992), the judgment of the trial court is amended to increase the judgment awarded to Hanover Insurance Company against Skip Converse, Inc. and State Farm Fire and Casualty Company by $90,969.24, and, as amended, is affirmed. All costs of this appeal are taxed one-half to Skip Converse, Inc. and one-half to State Farm Fire and Casualty Company.
AMENDED AND AFFIRMED.